DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: “A lamp module for an industrial vehicle which is spaced apart from each other” (or similarly re: Claim 9) is suggested to read as “Lamp modules for an industrial vehicle which are spaced apart from each other”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (U.S. Publication 2021/0010654 A1).
With regards to Claim 1, Ko discloses [a] lamp module(s) for an industrial vehicle which [is] are spaced apart from each other by being located inside an insertion groove [e.g., one of (210)] formed at both left and right sides of a counterweight (200), the lamp module including:
A cover part (110) that is installed in the insertion grooves [note Figure 1]; and
A lamp irradiation part (120) that is coupled to a front surface of the cover part and has a predetermined width and length.
With regards to Claim 3, Ko discloses the lamp irradiation part (120) being spaced apart from left and right both ends of the counterweight (200) to an outer end of the lamp irradiation part by a first separation distance L1 [note Figure 1: adjacent (360) in the bottom of the figure].
With regards to Claim 4, Ko discloses the lamp module further including a support bracket [(119) or second one of (210)] that is integrally molded with the counterweight [note Figure 1].
With regards to Claim 5, Ko discloses the cover part (110) including a first cover [backside of (110) and/or (119)] that is located on a front surface of the support bracket [e.g., second one of (210)]; and a second cover part [frontside of (110)] that is located on a front surface of the first cover and is fastened together with the lamp irradiation part (120) [note Figure 1].
With regards to Claim 6, Ko discloses when viewed from a side, the lamp irradiation 15part (120) irradiates light in directions of first and second inclination angles α1 and α2, respectively, toward upper and lower sides based on an imaginary extension line extending horizontally to an outside when turned on [note Figures 1-7: arbitrary and relative], and when viewed from above, the lamp irradiation part20 (120) irradiates light in directions of third and fourth inclination angles β1 and β2, respectively, toward outside and inside of the counterweight (200) [note Figures 1-7: arbitrary and relative].
With regards to Claim 7, Ko discloses the first and second inclination angles α1 and α2 are irradiated at the same angle, and the third and fourth inclination angles β1 and β2 are irradiated at an inclination 13angle at which the third inclination angle β1 is relatively larger than the fourth inclination angle β2 [note Figures 1-7: each of the angles may be arbitrarily defined to satisfy the above conditions].
With regards to Claim 8, Ko discloses the lamp irradiation part (120) includes: a front portion [e.g., front curved surface of (120)] that extends to a predetermined length while looking at an outer front surface of the counterweight (200); a first side portion [e.g., left side surface of (120)] that extends to a predetermined length while looking at an outside of the counterweight from 10left and right sides of the front portion; and a second side portion [e.g., right side surface of (120)] that extends to a predetermined length while looking at an inside of the counterweight [note Figures 1-7].
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (U.S. Publication 2021/0010654 A1).
With regards to Claim 9, Ko discloses an industrial vehicle [note Abstract: “vehicle”] including:
A counterweight (200) that is formed at a rear of an industrial vehicle [Paragraphs 2-3]; and 
Lamp module(s) [e.g., (100)] that are spaced apart from each other by being located inside an insertion groove [e.g., one of (210)] formed at both left and right sides of the counterweight, wherein the lamp module including:
A cover part (110) that is installed in the insertion grooves [note Figure 1]; 
A lamp irradiation part (120) that is coupled to a front surface of the cover part and has a predetermined width and length; and
A support bracket [(119) or second one of (210)] that is integrally molded with the counterweight [note Figures 1-7].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (U.S. Publication 2021/0010654 A1).
With regards to Claim 2, Ko discloses a first lamp [e.g., (131C)] that is turned on and is located on an uppermost side; a second lamp [e.g., (131B)] that is turned on and located below the first lamp; and a third lamp [e.g., (131A)] that is turned on and located below the second lamp [note Figure 4].  In addition, Ko discloses, “The lighting device installed at the rear of the vehicle includes brake lights, direction indicators, and the like. Also, the lighting device installed at the front of the vehicle includes direction indicators, headlamps, fog lights, and the like” [Paragraph 3], but does not specifically teach the first lamp being turned on with a direction indicating function, the second lamp being turned on in conjunction with a brake operation, and the third lamp being turned on as a tail lamp.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have provided the first lamp to be turned on with a direction indicating function, the second lamp to be turned on in conjunction with a brake operation, and the third lamp to be turned on as a tail lamp, since such functional lamp operations are well established in the art with respect to vehicle lighting.  Such a modification would improve safety and awareness with respect to vehicle operations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 6,902,307 B2 to Strazzanti teaches a taillight assembly with various lighting functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, September 27, 2022

/Jason M Han/Primary Examiner, Art Unit 2875